Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 281 et seq., Ill.Rev.Stat., 1971, “Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents the Court finds as follows: That the claimant, Judy Lackey, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Peter E. Lackey, was a special agent investigator employed by the State of Illinois Bureau of Investigation engaged in the scope of duty on November 27, 1972, within the meaning of Section 282 of the aforecited act. On said date he suffered several stab wounds in his body and a slashing of his throat by a sharp instrument while enroute from his home to the Springfield office of the IBI, where he was to meet a fellow officer upon assignment to Quincy, Illinois. Agent Lackey died at approximately 7:30 a.m. on November 27, 1972, as a result of “Exsanguinating hemorrhage due to or as a consequence of severance of both superficial jugular veins, both common carotid arteries, left int. jugular due or as a consequence of slashing of throat by sharp instrument”. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: “Section 282 (e) ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause . . A subsequent investigation by police led to the arrest of one Barron Dean Fonner who had been previously arrested by the decedent for narcotic violations. Fonner is presently incarcerated in the Sangamon County Jail awaiting trial. IT IS HEREBY ORDERED that the sum of $10,000 (TEN THOUSAND DOLLARS) be, and the same hereby is, granted to Judy Lackey, as wife and next of kin of the decedent, Peter E. Lackey.